DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Applicant’s amendments dated 11/20/2020 have been acknowledged and entered for consideration. Claims 1-3, 9-11 and 17 have been cancelled. Claims 18-26 have been newly added. Claims 4-8, 12-16, 18-26 are pending in the current application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 08/21/2020.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

 disclosed method includes determining whether chroma scaling is allowed for a tile group including a target coding unit”). 
Appropriate correction is required. Also see MPEP 608.01(b), Paragraph C – “Language and Format”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7, 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 5 now recites “the first condition comprises: the target coding unit having a non-zero residual; or a transform unit associated with the target coding unit having a non-zero chroma residual”. After careful review of the original disclosure, the Examiner found no description of the first condition comprising the target coding unit having “a non-zero residual” or a transform unit associated with the target coding unit having “a non-zero chroma residual”. In P56, [0175], it states “the first condition can include the piece index of the chroma block being larger than a maximum index of signaled codewords or being smaller than a minimum index of the signaled codewords”, wherein in P60, claim 5 states “the first condition comprises: a target coding unit associated with the picture having no non-zero residuals; or a target transform unit associated with the picture having no non-zero chroma residuals”. There is no other disclosure anywhere in the specification where it states that the condition comprises target coding unit having “a non-zero residual”. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. A claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail. Similar issue exists in claim 13. All other claims are rejected under the same statute because the claims are either directly or indirectly dependent on the rejected base claim.
Amended claim 7 now recites “the value of the first coded block flag is 1; and the values of the second coded block flag and the third coded block flag are 1”. Previously the value of the coded block flag was “0”. After careful review of the original disclosure, the Examiner found scenarios related to the coded block flag value being “0” only. There is no description of what P53, paragraph [0167], L4-8, it states “The target coding unit having no non-zero residuals can be determined based on a value of a first coded block flag of the target coding unit”, wherein in P61, claim 7 describes the scenario where the coded block flag value is “0”. There is nowhere in the original disclosure where it describes the scenario of what will happen when the coded block flag value is “1”. Therefore, the amendment has created a new matter situation with lack of written description. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. A claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail. Similar issue exists in claim 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-7, 12-15, 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2015/0124865 A1) in view of Pu et al. (US PGPub 2015/0016512 A1).

Regarding claim 4 (Currently Amended), Kim et al. and Pu et al. teach the method according to claim 18, wherein when the target coding unit does not satisfy the first condition, the chroma scaling is performed to the target coding unit (Kim et al.; In [0130]-[0131]; It teaches determining whether to perform chroma residual prediction or not, which in turn determines whether or not to use chroma scaling or not, wherein the cbf indicates the conditioning of whether to perform the chroma scaling or not. For example, when a first condition cbf=0 is not satisfied, meaning, cbf=1, it performs the chroma scaling to reproduce the chroma sample). 

Regarding claim 5 (Currently Amended), Kim et al. and Pu et al. teach the method according claim 4, wherein the first condition comprises: 
the target coding unit having a non-zero residual (Kim et al.; [0131]-[0132]); or 
a transform unit associated with the target coding unit having a non-zero chroma residual (Kim et al.; [0131]-[0132]).  

Regarding claim 6 (Currently Amended), Kim et al. and Pu et al. teach the method according claim 5, wherein 
the target coding unit having a non-zero residual is determined based on a value of a first coded block flag of the target coding unit (Kim et al.; [0130]-[0131]), and 
the transform unit having a non-zero chroma residual is determined based on values of a second coded block flag for a first chroma component and a third coded block flag for a second chroma component of the transform unit (Kim et al.; [0130]-[0131]; It teaches that when the first cbf (luma cbf) is 1, color residual prediction is performed and the cbf can be signaled for each of the two color components separately as described in [0130], L9-10, meaning the second and third cbf for the two chroma components (Cb and Cr) will also be 1).  

Regarding claim 7 (Currently Amended), Kim et al. and Pu et al.  teach the method of claim 6, wherein 
the value of the first coded block flag is 1 (Kim et al.; [0131], L9-11; It teaches the first cbf (luma cbf) is 1); and 
the values of the second coded block flag and the third coded block flag are 1 (Kim et al.; [0131]; It teaches that when the first cbf (luma cbf) is 1, color residual prediction is performed and the cbf can be signaled for each of the two color components separately as described in [0130], L9-10, meaning the second and third cbf for the two chroma components (Cb and Cr) will also be 1).  

Regarding claim 12 (Currently Amended), Kim et al. and Pu et al. teach the apparatus according to claim 21, wherein the processor is configured to execute the set of instructions to cause the apparatus to further perform: in response to the determination that the target coding unit does not satisfy the first condition, performing the chroma scaling to the target coding unit (Kim et al.; In [0130]-[0131]; It teaches determining whether to perform chroma residual prediction or not, which in turn determines whether or not to use chroma scaling or not, wherein cbf=1, it performs the chroma scaling to reproduce the chroma sample). 

Regarding claim 13 (Currently Amended), Kim et al. and Pu et al. teach the apparatus according claim 12, wherein the first condition comprises: 
the target coding unit having a non-zero residual (Kim et al.; [0131]-[0132]); or 
a transform unit associated with the target coding unit having a non-zero chroma residual (Kim et al.; [0131]-[0132]).  

Regarding claim 14 (Currently Amended), Kim et al. and Pu et al. teach the apparatus according claim 13, wherein 
the target coding unit having a non-zero residual is determined based on a value of a first coded block flag of the target coding unit (Kim et al.; [0130]-[0131]), and 
the transform unit having a non-zero chroma residual is determined based on values of a second coded block flag for a first chroma component and a third coded block flag for a second chroma component of the transform unit (Kim et al.; [0130]-[0131]; It teaches that when the first cbf (luma cbf) is 1, color residual prediction is performed and the cbf can be signaled for each of the two color components separately as described in [0130], L9-10, meaning the second and third cbf for the two chroma components (Cb and Cr) will also be 1).  

Regarding claim 15 (Currently Amended), Kim et al. and Pu et al. teach the apparatus of claim 14, wherein 
the value of the first coded block flag is 1 (Kim et al.; [0131], L9-11; It teaches the first cbf (luma cbf) is 1); and 
the values of the second coded block flag and the third coded block flag are 1 (Kim et al.; [0131]; It teaches that when the first cbf (luma cbf) is 1, color residual prediction is performed and the cbf can be signaled for each of the two color components separately as described in [0130], L9-10, meaning the second and third cbf for the two chroma components (Cb and Cr) will also be 1).  

Regarding claim 18 (New), Kim et al. teach a computer-implemented method for processing video content ([0010]), comprising: 
determining whether chroma scaling is allowed ([0112], L5-16; It teaches that the coded scaling factor in the bitstream is an indication that the scaling of the luma and the resulting reconstruction of the chroma block using the luma scaling factor is possible) for a tile group ([0065]; It teaches about encoder/decoder processing tiles as video blocks) including a target coding unit ([0047]; It teaches target coding unit (CU)); and 
in response to the determination that the chroma scaling is allowed for the tile group, determining whether the target coding unit satisfies a first condition, wherein satisfaction of the first condition causes the chroma scaling for the target code unit to be bypassed (In [0130]-[0131]; It teaches determining whether to perform chroma residual prediction or not, which in turn determines whether or not to use chroma scaling or not, wherein the cbf indicates the conditioning of whether to bypass the chroma scaling or not. For example, when a first condition cbf=0 is satisfied, it bypasses or skips the chroma scaling to reproduce the chroma sample).
Kim et al. teach encoding the scaling factor in the bitstream as an indication of whether scaling is possible or not, but it does not explicitly teach determining a separate response for whether scaling is allowed or not.
However, Pu et al. teach a system in the same field of endeavor (Abstract), where it teaches a dedicated flag to indicate whether scaling is allowed or not (Pu et al.; [0130]-[0131]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kim et al’s invention of luma scaling factor based chroma scaling factor determination to include Pu et al's usage of a separate flag to indicate whether to perform chroma residual prediction or not, because it reduces signaling overhead (Pu et al.; [0130]).

Regarding claim 19 (New), Kim et al. and Pu et al. teach the method according claim 18, wherein determining whether the chroma scaling is allowed for the tile group including the target coding unit comprises: 
determining a value of a flag associated with the tile group (Kim et al.; [0130]-[0131]; It teaches the flag cbf which determines whether to perform scaling or not); and 
in response to the value of the flag being equal to a predetermined value, determining that the chroma scaling is allowed for the tile group (Kim et al.; [0130]-[0131]; It teaches the value of cbf=1 determines that the chroma scaling is performed).  

Regarding claim 20 (New), Kim et al. and Pu et al. teach the method according claim 18, wherein: 
the determination that the chroma scaling is not allowed for the tile group causes the chroma scaling for the target coding unit to be bypassed (Pu et al.; [0131]; It teaches that when the flag is “off” it indicates that the residual chroma samples are skipped or bypassed).  

Regarding claim 21 (New), Kim et al. teach an apparatus for processing video content ([0010]), comprising: 
a memory storing a set of instructions ([0041]); and 
a processor coupled to the memory and configured to execute the set of instructions ([0041]) to cause the apparatus to perform: 
determining whether chroma scaling is allowed ([0112], L5-16; It teaches that the coded scaling factor in the bitstream is an indication that the scaling of the luma and the resulting reconstruction of the chroma block using the luma scaling factor is possible) for a tile group ([0065]; It teaches about encoder/decoder processing tiles as video blocks) including a target coding unit ([0047]; It teaches target coding unit (CU)); 
in response to the determination that the chroma scaling is allowed for the tile group, determining whether the target coding unit satisfies a first condition; and in response to the determination that the target coding unit satisfies the first condition, bypassing the chroma scaling for the target coding unit (In [0130]-[0131]; It teaches determining whether to perform chroma residual prediction or not, which in turn determines whether or not to use chroma scaling or not, wherein the cbf indicates the conditioning of whether to bypass the chroma scaling or not. For example, when a first condition cbf=0 is satisfied, it bypasses or skips the chroma scaling to reproduce the chroma sample).
  Although, Kim et al. teach encoding the scaling factor in the bitstream as an indication of whether scaling is possible or not, but it does not explicitly teach determining a separate response for whether scaling is allowed or not.
However, Pu et al. teach a system in the same field of endeavor (Abstract), where it teaches a dedicated flag to indicate whether scaling is allowed or not (Pu et al.; [0130]-[0131]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kim et al’s invention of luma scaling factor based chroma scaling factor determination to include Pu et al's usage of a separate flag to indicate whether to perform chroma residual prediction or not, because it reduces signaling overhead (Pu et al.; [0130]).

Regarding claim 22 (New), Kim et al. and Pu et al. teach the apparatus according claim 21, wherein in determining whether the chroma scaling is allowed for the tile group including the target coding unit, the processor is configured to execute the set of instructions to cause the apparatus to further perform: 
determining a value of a flag associated with the tile group (Kim et al.; [0130]-[0131]; It teaches the flag cbf which determines whether to perform scaling or not); and 
in response to the value of the flag being equal to a predetermined value, determining that the chroma scaling is allowed for the tile group (Kim et al.; [0130]-[0131]; It teaches the value of cbf=1 determines that the chroma scaling is performed).  

23 (New), Kim et al. and Pu et al. teach the apparatus according claim 21, where the processor is configured to execute the set of instructions to cause the apparatus to further perform: 
in response to the determination that the chroma scaling is not allowed for the tile group, bypassing the chroma scaling for the target coding unit (Pu et al.; [0131]; It teaches that when the flag is “off” it indicates that the residual chroma samples are skipped or bypassed).  

Regarding claim 24 (New), Kim et al. teach a non-transitory computer-readable storage medium storing a set of instructions that are executable by one or more processors of a device  ([0041]) to cause the device to perform a method for processing video content, the method comprising: 
determining whether chroma scaling is allowed ([0112], L5-16; It teaches that the coded scaling factor in the bitstream is an indication that the scaling of the luma and the resulting reconstruction of the chroma block using the luma scaling factor is possible) for a tile group ([0065]; It teaches about encoder/decoder processing tiles as video blocks) including a target coding unit ([0047]; It teaches target coding unit (CU)); 
in response to the determination that the chroma scaling is allowed for the tile group, determining whether the target coding unit satisfies a first condition; and in response to the determination that the target coding unit satisfies the first condition, bypassing the chroma scaling for the target coding unit (In [0130]-[0131]; It teaches determining whether to perform chroma residual prediction or not, which in turn determines whether or not to use chroma scaling or not, wherein the cbf indicates the conditioning of whether to bypass the chroma scaling or not. cbf=0 is satisfied, it bypasses or skips the chroma scaling to reproduce the chroma sample).
  Although, Kim et al. teach encoding the scaling factor in the bitstream as an indication of whether scaling is possible or not, but it does not explicitly teach determining a separate response for whether scaling is allowed or not.
However, Pu et al. teach a system in the same field of endeavor (Abstract), where it teaches a dedicated flag to indicate whether scaling is allowed or not (Pu et al.; [0130]-[0131]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kim et al’s invention of luma scaling factor based chroma scaling factor determination to include Pu et al's usage of a separate flag to indicate whether to perform chroma residual prediction or not, because it reduces signaling overhead (Pu et al.; [0130]). 

Regarding claim 25 (New), Kim et al. and Pu et al. teach the medium according claim 24, wherein the set of instructions are executable by the one or more processors of the device to cause the device to further perform: 
determining a value of a flag associated with the tile group (Kim et al.; [0130]-[0131]; It teaches the flag cbf which determines whether to perform scaling or not); and 
in response to the value of the flag being equal to a predetermined value, determining that the chroma scaling is allowed for the tile group (Kim et al.; [0130]-[0131]; It teaches the value of cbf=1 determines that the chroma scaling is performed).  

26 (New), Kim et al. and Pu et al. teach the medium according claim 24, wherein the set of instructions are executable by the one or more processors of the device to cause the device to further perform: 
in response to the determination that the chroma scaling is not allowed for the tile group, bypassing the chroma scaling for the target coding unit (Pu et al.; [0131]; It teaches that when the flag is “off” it indicates that the residual chroma samples are skipped or bypassed).

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2015/0124865 A1) in view of Pu et al. (US PGPub 2015/0016512 A1) and further in view of Rusanovskyy et al. (US PGPub 2019/0068969 A1).

Regarding claim 8 (Currently Amended), Kim et al. and Pu et al. teach the method according to claim 4.
Although, Kim et al. in Fig. 8, reference numeral 806 teach determining residual prediction of the chroma block using luma scaled predictors, but it does not explicitly teach determining residual of the target block using chroma scaling factor.
However, Rusanovskyy et al. teach a system and method in the same field of endeavor (Abstract), where in Fig. 19 it teaches the determination of chroma scaling factor from luma scaling parameters which are used to generate the chroma residuals for the corresponding target CU as described in [0069].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kim et al’s invention of luma scaling factor based chroma scaling factor determination to include Rusanovskyy et al's usage of determining (Rusanovskyy et al.; [0008]).

Regarding claim 16 (Currently Amended), Kim et al. and Pu et al. teach the apparatus according to claim 21.
Although, Kim et al. in Fig. 8, reference numeral 806 teach determining residual prediction of the chroma block using luma scaled predictors, but it does not explicitly teach determining residual of the target block using chroma scaling factor.
However, Rusanovskyy et al. teach a system and method in the same field of endeavor (Abstract), where in Fig. 19 it teaches the determination of chroma scaling factor from luma scaling parameters which are used to generate the chroma residuals for the corresponding target CU as described in [0069].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kim et al’s invention of luma scaling factor based chroma scaling factor determination to include Rusanovskyy et al's usage of determining chroma scaling factor from luma scaling parameters for residual signal generation, because it enables more efficient compression of HDR and WCG video data (Rusanovskyy et al.; [0008]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485